Citation Nr: 1810396	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had an "honorable" period of active military service in the Army from November 27, 1974 to November 26, 1977.  

However, in a December 1979 RO administrative decision, VA found that the Veteran was barred from receiving VA benefits for a latter period of service dated from November 27, 1977 to May 14, 1979.  In particular, during that time period, the Veteran was discharged under "other than honorable conditions" as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  See 38 U.S.C. § 5303(a) (2012); 38 C.F.R. § 3.12 (c)(6) (2017).  His AWOL status is a statutory bar to VA benefits, such that his discharge is considered to have been "dishonorable" for that time period.  The Veteran did not disagree with the RO's December 1979 character of discharge decision within one year of its issuance.  Therefore, the issue of the Veteran's character of discharge for his period of military service from November 27, 1977 to May 14, 1979 is not on appellate review before the Board.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction of case has since been transferred to the RO in Waco, Texas.

In November 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

First, clarification from the Veteran is required on a particular issue.  At the November 2016 videoconference hearing, the Veteran testified that due to his multiple sclerosis, he can no longer work.  He stated that he has "applied for disability."  See testimony at page 7.  However, it not clear from the Veteran's hearing testimony whether he was merely referring to disability for VA compensation, or whether he was referring to Social Security Administration (SSA) disability benefits or Workers' Compensation disability benefits filed with the Department of Labor's Office of Workers' Compensation Programs (OWCP).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C. § 5103A(c)(3).  Therefore, the AOJ should send a letter to the Veteran seeking clarification on what disability benefits the Veteran was referring to at his hearing.  If in response he identifies any pertinent SSA or Workers' Compensation disability records, the AOJ should attempt to secure these records.  

Second, the Veteran should be scheduled for the appropriate VA examination and opinion to determine if the Veteran's current multiple sclerosis began during or is otherwise related to his "honorable" period of active duty service in the Army from November 27, 1974 to November 26, 1977.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

On a side note, the Board sees that the Veteran testified at his November 2016 videoconference hearing that beginning in 1976 during active duty he was treated at Fort Eustis, Virginia and Fort Hood, Texas for low back strain, weakness, and paralysis.  He says he received shots to his spine during this treatment.  He asserts this in-service back pain and treatment was an early manifestation of his current multiple sclerosis.  See hearing testimony at pages 3-5; October 2009 Veteran statement; August 2009 Formal Claim (VA Form 21-526).  Regardless, with the exception of his April 1979 STR report of medical history at discharge, the Veteran's STRs do not document any treatment for low back pain.  And in a June 2013 PIES response, the National Personnel Records Center (NPRC) indicated it had sent all STRs to the AOJ and no further STRS were on file for the Veteran.  At this juncture, there is no reasonable basis to conclude that any specific, additional STRs are outstanding or missing.  Also,  various provisions of the M21-1 (VA Live Manual) confirm there is no basis to attempt to secure any potential Surgeon General's Office (SGO) extracts, morning reports, or sick reports, because the Veteran's periods of service in the Army in the 1970s fall outside the timeframe of when these types of STRs would have been issued.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the Veteran seeking clarification on what disability benefits the Veteran was referring to when he testified that he has "applied for disability."  See November 2016 videoconference hearing testimony at page 7.   If in response the Veteran identifies any pertinent disability records, the AOJ should attempt to secure these records.  

(It was not clear from the Veteran's hearing testimony whether he was merely referring to disability for VA compensation, or whether he was referring to Social Security Administration (SSA) disability benefits or Workers' Compensation disability benefits filed with the Department of Labor's Office of Workers' Compensation Programs (OWCP).  In this regard, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C. § 5103A(c)(3)).

2.  After completion of step 1, the AOJ should schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any current multiple sclerosis condition.  The entire Virtual VA and VBMS claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  An explanation or rationale for all opinions expressed must be provided.

The VA examiner must answer the following questions: 

(a) Does the Veteran have a current diagnosis for multiple sclerosis? 

(b) If a current diagnosis for multiple sclerosis exists, is it at least as likely as not (i.e., 50 percent or more probable) that multiple sclerosis began during his initial "honorable" period of service from November 27, 1974 to November 26, 1977,  or is otherwise causally related to this "honorable" period of service? 

(c) Is it at least as likely as not (i.e., 50 percent or more probable) that the initial manifestations of multiple sclerosis began within 7 years of his November 26, 1977 discharge from his "honorable" period of service in the Army?  In other words, is there any probative evidence of initial manifestations of multiple sclerosis for this 7-year time period from November 1977 to November 1984?  (The Veteran believes his reported in-service "recurrent back pain" in April 1979 was an initial manifestation of his multiple sclerosis).  

(d) In rendering the above opinions, the VA examiner is advised of the following:

(i)  Officially, the Veteran's active military service in the Army ended on November 26, 1977, because his second period of service dated from November 26, 1977 to May 14, 1979 is considered to have been under "dishonorable" conditions as a result of an absence without official leave (AWOL) for 324 days.  However, this second period of "dishonorable" service is still relevant for both continuity of symptomatology purposes and presumptive service connection purposes.  See 38 C.F.R. § 3.307(a)(3) (indicating that service connection may be granted for multiple sclerosis that became manifest to a degree of 10 percent or more within 7 years from the Veteran's date of separation from service - so within 7 years of November 26, 1977).

(ii) The veteran contends he was treated on active duty beginning in 1976 for numbness and weakness of the lower body, both legs and thighs, and lower back pain.  He believes these symptoms were initial manifestations of multiple sclerosis.  He says his symptoms were intermittent during service and thereafter, but he was again treated for these symptoms post-service in 1983 and 1984, before officially being diagnosed with multiple sclerosis in 1991.  He adds he has read that multiple sclerosis can be caused by a foreign virus that attacks the immune system or possibly by contaminated Army equipment.

(iii) As to the STRs, at an April 1979 STR report of medical history at discharge, the Veteran reported an in-service history of "recurrent back pain."  However, he denied a history of eye trouble, swollen or painful joints, dizziness, fainting spells, cramps in the legs, foot trouble, stomach problems, frequent or painful urination, arthritis, neuritis, paralysis, depression, anxiety, or nervous trouble.  Upon examination, The April 1979 STR discharge military examiner found that his entire spine was normal, and his uncorrected right and left distant vision was 20/20.  

(iv)  Post-service, the Veteran has alleged that he was treated beginning in 1983 by a private physician, Dr. P.H., for symptoms of multiple sclerosis.  See August 2009 medical authorization (VA Form 21-4142).  The Veteran has added that beginning in 1984 he was again treated at East Texas Medical Center for numbness of muscles from the head to the lower extremities, which he believes were initial manifestations of multiple sclerosis.  See September 2009 medical authorization (VA Form 21-4142).   (***VA attempted to secure both sets of the above private medical records, but was met with negative responses because the records were too old***).  

(v)  Post-service, the Veteran was first officially diagnosed with multiple sclerosis in 1991 according to private treatment records dated from 1991 to 1994 from Dr. A.S.L. and Trinity Mother Frances Hospital.  Specifically, these records revealed a final diagnosis of right hemiparesis, with magnetic resonance imaging (MRI) findings compatible with multiple sclerosis, and tending to be confirmed by IgG synthesis in the spinal fluid.  The probable diagnosis was demyelinating disease or multiple sclerosis.

3.  After completion of steps 1 - 2, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completion of steps 1 - 3, the AOJ should consider all of the evidence of record and readjudicate the service connection issue on appeal for multiple sclerosis.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

